DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on November 17, 2020.
Claims 1 and 15 have been amended and are hereby entered.
Claims 1 – 20 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant’s amendments to the claims, filed November 17, 2020, caused the withdrawal of the claim objection as set forth in the office action filed August 18, 2020.
Applicant’s amendments to the claims, filed November 17, 2020, caused the withdrawal of the rejection of claims 1 – 20 under 35 U.S.C. 103 as obvious over Ma (US20160240800) in view of Takada (US20100171111) as set forth in the office action filed August 18, 2020.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 1 - 14 and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang, Bin et al. "Strongly Phosphorescent Platinum (II) Complexes Support by Tetradentate Benzazole-Containing Ligands. Journal of Materials Chmemistry C. 31 (2015): 8212-8218) and Takada (US20100171111).
As per claims 1 – 14 , Wang teaches:
An organometallic compound represented by Formula 1 
    PNG
    media_image1.png
    292
    406
    media_image1.png
    Greyscale
Wang teaches the 
    PNG
    media_image2.png
    183
    201
    media_image2.png
    Greyscale
. For examples, Pt1 reads on the claimed compound wherein M is Pt; X1 is O; X3 is C and X4 is N; Y7 to Y9; Y1 is C; Y11 is C; CY3 is a C6 carbocyclic group, specifically a benzene group; CY4 is a C5 heterocyclic group, specifically a pyridine group; X11 to X14 and X21 to X23 are all C; b1 to b3 are each 0 so that T1 to T3 are all single bonds; as b1 to b3 are all 0, the limitations of claim 4 are also met; X51 is O; R3 is a C4 alkyl group, specifically a tert-butyl group, as in Formula 9-4 of claim 9; R4 is hydrogen; L3 and L4 are both single bonds. As per claim 10, the ring with Y1 reads on Formula CY1-1 and the ring with X51 reads on Formula CY2-1. As per claim 12, CY3 is represented by CY3-1 where X31 – X33 are all C; CY4 is represented by CY4-1 where X41 – X44 are all carbon. The compound reads on Formula 1-1 of claim 14.)
Wang does not teach that at least one of X11 to X14 and X21 to X23 is Nitrogen.
Takada teaches Pt compounds having a tetradentate structure for use in electroluminescent devices (Abstract), similar to Wang. Takada teaches that at least one of the benzene rings has a nitrogen ring in the ortho or para positions ([0046]). By providing nitrogen atoms in these positions, a high polarity partial structure exists asymmetrically and the HOMO-LUMO energy gap is larger and more stable ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wang to include a Nitrogen atom in one of the X11 to X14 positions as claimed. One of ordinary skill would have been motivated to make 
As per claims 16 – 19, Wang teaches:
An organic light-emitting device comprising an anode, a cathode, and an organic layer, wherein the organic layer comprises an emission layer contain the at least one organometallic compound of claim 1, and the organic layer further comprises a hole transport region comprising a hole injection layer, a hole transport layer and an electron blocking layer or any combination thereof disposed between the anode and the emission layer and an electron transport region comprising a hole blocking layer, an electron transport layer, an electron injection layer or any combination thereof disposed between the emission layer and the cathode, wherein the emission layer comprises a host and the amount of the host is larger than an amount of the organometallic compound (Page 8215, Left Column, Last Paragraph: “OLEDs based on these dopants were fabricated with a normal sandwiched structure…. HAT-CN and… Liq were used as hole and electron injection layers, respectively…. TAPC and… TmPyPB were utilized as hole and electron transport layers, respectively…. TCTA was applied as the host material. The device configuration was ITO/HAT-CN/TAPC/TCTA:dopant (x wt%)/TmPyPB/Liq/Al (Dopant = Pt1, Pt2, Pt3; x = 1, 3, 5, 10, and 15).”)

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang, Bin et al. "Strongly Phosphorescent Platinum (II) Complexes Support by Tetradentate Benzazole-Containing Ligands. Journal of Materials Chmemistry C. 31 (2015): 8212-8218) and  as applied to claims 1 – 14 and 16 – 19 above and further in view of Ma (US20160240800).
As per claim 15, the prior art combination only differs from claimed compound 2 
    PNG
    media_image3.png
    110
    121
    media_image3.png
    Greyscale
 is that the ethylhexyl group off of the nitrogen in Pt3 is a benzene ring. Ma teaches a compound having a Pt tetradentate structure  
    PNG
    media_image4.png
    196
    312
    media_image4.png
    Greyscale
 (Abstract).  This structure is similar to that of Wang. Ma teaches that X can be a Nitrogen bonded to an R group and that the R group can be an alkyl group ([0064]) but is preferably an aryl group ([0077]). These aryl group substituents may be used in small molecules to enhance their ability to undergo solution processing ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the ethylhexyl group of the nitrogen in the prior art combination with an aryl group as taught by Ma. One of ordinary skill in the art would have been motivated because Ma teaches that while the R group off of the Nitrogen can be an alkyl group ([0064]), an aryl group is preferred (0077]). This aryl group can help enhance the ability of the small molecule to undergo solution processing ([0040]).
As per claim 20, the prior art combination does not teach:
A diagnostic composition comprising at least one organometallic compound
Ma teaches that compounds of Formula 1 have application sin devices other than OLEDs, including organic photodetectors ([0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the compound of the prior art combination in a diagnostic composition as claimed because Ma teaches that compounds with similar structures are suitable for use in organic photodetectors ([0043]). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        

/J.N.C./Examiner, Art Unit 1789